SHARON KELLER                                Court of Criminal Appeals                                        LOUISE PEARSON
                                                                                                                    CLERK
 PRESIDING JUDGE
                                                 EO. BOX 12308, CAPITOL STATION                                  5 J 2-463-1551

LAWRENCE E. MEYERS                                   AUSTIN, TEXAS 78711                                      SIAN R. SCHILHAB
TOM PRICE
                                                                                                               GENERAL COUNSEL
PAUL WOMACK                                                 September 13,2011                                    512-463-1597
CHERYL JOHNSON
MIKE KEASLER

BARBARA R HERVEY
CATHY COCHRAN

ELBA ALCALA
 JUDGES




          Lydia M. V. Brandt
          The Brandt Law Firm                                                                             .
          P.O. Box 850843
          Richardson, Texas 75085-0843

                                 Re:      Compliance withMiscellaneous Rule 08-101 (superceded by Rule 11-
                                          003)
                                          John Lezell Balentine
                                          CCA Writ Nos. WR-54,071-01 and WR-54,071-03

          Dear Ms. Brandt:


                   This letter is to inform you ofthe Court ofCriminal Appeals decision reg^ding your violation
          of its Miscellaneous Rule 08-101. Your client, John Lezell Balentine, was scheduled for execution
          on June 15,2011. Oii the morning of the day of the execution, youfiled a pleadingwith this Court
          requesting thatit reopen thefirst habeas proceedings in Balentine's case and stay his execution.
          Because ^s pleading was filed within the forty-eight hours preceding the scheduled execution, it was
          untimely under Rule 08-101. In aneffort to show good cause and to explain thereason for the delay
          in filing the pleading, you filed a very short statement in which you essentially said only thatyou
          couldnot have filed the pleading earlier because you were preparing otherpleadings.

                  Because of the clear violation of the rule and the brevity of the explanation offered for its ,
          violation, among other things, the Court decidedthat it needed to hear from you in person before
       deciding whether to issue sanctions. Thus, you were ordered to appear before this Court at 9:00 a.m.
       on September 14, 2011. In a subsequent statement concerning theuntimely filing, which this Court
       received on September 8,2011, you provided this Court with a much more thorough explanation of
       the reasons for and the circumstances surrounding the untimelyfiling. Based upon.this latter filing,
       the Courthas determined thatyou wiU not needto appear on September 14,2011, andno sanctions
       will issue for the rule violation. If you have any questions, please do not hesitate to contactme.

                                                            Sinci      yours




                                                            Sian R. Schilhab
                                                            General Counsel


                           SUPREME COURT BUILDING, 201 WEST 1 4TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                               Website:   www.cca.courts.state.tx.us